DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DHBH ATLANTIC L.L.C. and 60 1/2 LLC,
                          Appellants,

                                     v.

                 CITY OF DELRAY BEACH, FLORIDA,
                             Appellee.

                              No. 4D19-1536

                              [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie Goodman, Judge; L.T. Case No. 50-2018-CA-
006811-XXXX-MB.

   Robert J. Hauser of Pankauski Hauser Lazarus PLLC, West Palm
Beach; John R. Eubanks, Jr. of Breton, Lynch, Eubanks & Suarez-Murias,
P.A., West Palm Beach; and Robert A. Sweetapple of Sweetapple, Broeker
& Varkas, PL, Boca Raton, for appellants.

  Joan Carlos Wizel and Eric L. McAliley of Lydecker│Diaz, Miami; and
Daniel L. Abbott of Weiss Serota Helfman Cole & Bierman, P.L., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, J. and BOKOR, ALEXANDER, Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.